           Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 1 of 28




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY MARCH, et al.,                      :
                                         :      CIVIL ACTION
                      Plaintiffs,        :
                                         :      NO. 2:18-cv-02774-PD
               v.                        :
                                         :      PAUL S. DIAMOND, J.
SUNOCO PIPELINE L.P., et al.,            :
                                         :
                      Defendants.        :

                          DEFENDANTS’ ANSWER TO
                    PLAINTIFFS’ CLASS ACTION COMPLAINT

      Defendants, Sunoco Pipeline L.P. and Sunoco Logistics Partners L.P.,

(n/k/a/ Energy Transfer Partners L.P.) (collectively, unless otherwise noted,

“Defendants”), filed a Motion to Dismiss and Motion to Strike certain portions of

the Class Action Complaint (“Complaint”) contemporaneously herewith. Without

waiver of the issues raised in the pending motion, and to the extent an Answer to

the Complaint is otherwise required, Defendants, by their counsel, answer

plaintiffs’ Complaint, and aver in support thereof as follows:

      1.       Admitted only that plaintiffs purport to bring this action as a class

action to recover relief as requested in the Complaint. It is denied, however, that

this action is properly brought as a class action or that plaintiffs, or any member of

the putative class, are similarly situated or are entitled to the relief requested.




                                                                               1904074_2.docx
           Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 2 of 28




      2.       Denied and denied as stated. As relevant to the allegations set forth in

the Complaint, Defendants are in the process of constructing the Mariner East 2

and the Mariner East 2X pipelines, which when completed, will transport natural

gas liquids (“NGLs”) across Pennsylvania from west to east to the Marcus Hook

Industrial Complex located in Delaware County, Pennsylvania, for processing,

storage, and distribution. Defendants also own and operate the Mariner East 1

pipeline, which transports NGLs across Pennsylvania from west to east to the

Marcus Hook Industrial Complex. It is denied that Defendants connect a pipeline

to gas drilling operations in western Pennsylvania or are engaged in “refining

operations” or that Defendants operate any such “refining operations” in

Philadelphia, Pennsylvania.

      3.       Denied as stated. Defendants are constructing the Mariner East 2 and

Mariner East 2X pipelines utilizing various construction methods, including

horizontal directional drilling (“HDD”).

      4.       Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      5.       Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.


                                           2                                 1904074_2.docx
           Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 3 of 28




      6.       Admitted upon information and belief.

      7.       Admitted upon information and belief.

      8.       Admitted upon information and belief.

      9.       Admitted upon information and belief.

      10.      Admitted in part and denied in part. Denied that Sunoco Pipeline L.P.

is also known as Energy Transfer and denied that Sunoco Pipeline L.P. has ever

been known as such. It is admitted that Sunoco Pipeline L.P. is a Texas limited

partnership with its headquarters and principal place of business located at 8111

Westchester Drive, Suite 600, Dallas, Texas 75225. The remaining allegations are

denied.

      11.      Denied as stated. On April 28, 2017, Defendant Sunoco Logistics

Partners L.P. changed its name to Energy Transfer Partners, L.P. Sunoco Logistics

Partners L.P., now known as Energy Transfer Partners, L.P., is a Delaware limited

partnership with its headquarters and principal place of business located at 8111

Westchester Drive, Suite 600, Dallas, Texas 75225. The remaining allegations are

denied.

      12.      Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further answer, there is no




                                           3                                1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 4 of 28




defendant Sunoco Logistics, LP named in this Complaint. To the extent this

allegation intended to refer to Defendants, the allegations are denied.

      13.    Denied, although it is admitted only that Sunoco Pipeline L.P.

formerly maintained offices in Philadelphia as alleged, but did not at the time of

the acts alleged in the Complaint or thereafter.

      14.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further answer, as relevant to the

allegations in the Complaint, the Mariner East 1 pipeline, and upon completion, the

Mariner East 2 and Mariner East 2X pipelines, which transport or will transport

NGLs via pipeline, do not traverse Philadelphia County. Denied that the NGLs

transported in Defendants’ pipelines are “products” of Defendants. By way of

further answer, Defendants’ pipelines are a public utility service that provide

transportation for the NGLs of customers.

      15.    Denied.

      16.    Denied. The allegations set forth in this paragraph state conclusions of

law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.




                                          4                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 5 of 28




      17.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      18.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      19.    Denied. The allegations set forth in this paragraph and all its subparts

(a) – (h) state conclusions of law to which no response is required. To the extent

that a response is otherwise required, the allegations are denied.

      20.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      21.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      22.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.




                                          5                                1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 6 of 28




      23.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      24.    Denied.

      25.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further answer, the Mariner East 1

pipeline, and upon completion, the Mariner East 2 and Mariner East 2X pipelines,

do not traverse Philadelphia County.

      26.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      27.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      28.    Denied as stated. By way of further answer, the Mariner East 1

pipeline does transport, and when completed, the Mariner East 2 and Mariner East

2X pipelines will transport, NGLs across Pennsylvania west to east. Denied that




                                         6                                1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 7 of 28




the Mariner East 1 pipeline, or Mariner East 2 and Mariner East 2X pipelines,

transport crude oil or gasoline.

      29.    Admitted in part and denied in part. It is admitted only that the

Mariner East 1 pipeline transports, and upon completion, the Mariner East 2 and

Mariner East 2X pipelines will transport, NGLs across Pennsylvania from west to

east and that NGLs transported in these pipelines include ethane, propane and

butane. All remaining allegations, not specifically admitted, are denied.

      30.    Admitted in part and denied in part. The Mariner East 1 pipeline was

originally constructed in the 1930s. In 2012, Sunoco Pipeline L.P. received tariff

and rate structure approval from the Federal Energy Regulatory Commission

(“FERC”) to begin the interstate transportation of NGLs through the Mariner East

1 pipeline. The Pennsylvania Public Utility (“PUC”) also approved intrastate

transportation of NGLs through the Mariner East 1 pipeline in January 2015. All

remaining allegations not specifically admitted are denied.

      31.    Denied. It is denied that the quoted language is listed on Defendants’

website. To the extent that this paragraph refers to a written statement, the

statement speaks for itself and any characterization thereof is denied. By way of

further answer, an accurate description of the Mariner East 1 pipeline project can

be found at www.marinerpipelinefacts.com.




                                          7                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 8 of 28




      32.    Admitted that in December 2014, the Mariner East 2 and Mariner East

2X pipelines received tariff and rate structure approval from FERC for the

interstate transportation of NGLs.

      33.    Denied as stated. Upon completion of construction, the Mariner East

2 and Mariner East 2X pipelines will transport NGLs across Pennsylvania from

west to east. The remaining allegations are denied.

      34.    Denied as stated. Sunoco Pipeline L.P. has easements on various

properties for the Mariner East 1, Mariner East 2, and Mariner East 2X pipelines.

The remaining allegations are denied.

      35.    Denied as stated. A portion of the Mariner East 1 pipeline is located

within easements in the putative class area, which easements have existed since the

1930s. The Mariner East 2 and Mariner East 2X pipeline easements are co-located

with the Mariner East 1 easement in all areas relevant to the putative class area,

except for a small deviation beneath the Exton Route 30 bypass. The Mariner East

2 pipeline has already been installed in the putative class area.

      36.    Denied. By way of further answer, the Mariner East 1 pipeline was

installed in the 1930s via open-cut construction in the putative class area.

Defendants used HDD to install a portion of the Mariner East 2 pipeline

(hereinafter referred to as “HDD 400”) in the area of Lisa Drive.




                                           8                                   1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 9 of 28




      37.    Denied. By way of further answer, HDD is a trenchless construction

method used to install underground utility infrastructure by drilling horizontally

beneath the surface of the ground. The HDD process uses a mixture of water and

bentonite, a naturally occurring clay mineral, during the drilling process.

      38.    Denied.

      39.    Denied.

      40.    Admitted that HDD was used prior to March 1, 2017, but denied that

HDD is used to bore through the subsurface.

      41.    Denied.

      42.    Denied.

      43.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      44.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      45.    Denied.

      46.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.


                                          9                                   1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 10 of 28




      47.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      48.    Denied.

      49.    Denied.

      50.    Denied.

      51.    Denied.

      52.    Denied.

      53.    Denied. By way of further answer, it is specifically denied that an

“underground explosion” occurred, that drilling fluids were released to the surface

in the manner alleged in the Complaint or that the drilling fluids contained

contaminants. It is further specifically denied that the photo referenced in

paragraph 53 of the Complaint and annexed thereto is an accurate depiction of the

area or that the photo represents the area and/or allegations stated in the Complaint.

      54.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. It is specifically denied that drilling fluids

pose a danger to human health.

      55.    Denied.

      56.    Denied.


                                           10                                  1904074_2.docx
          Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 11 of 28




      57.     Denied. The allegations set forth in this paragraph state conclusions of

law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      58.     Denied. The allegations set forth in this paragraph state conclusions of

law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      59.     Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      60.     Denied.

      61.     Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      62.     Denied as stated. It is admitted that a ground-surface subsidence

occurred on or about November 11, 2017, which was immediately investigated and

stabilized. It is further admitted that representatives of the Pennsylvania

Department of Environmental Protection (“PADEP”) inspected this ground surface

subsidence and response actions were performed. The remaining allegations are

denied.




                                          11                                  1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 12 of 28




      63.    Denied. By way of further response, while security fencing was

temporarily placed in and about the area of the November 11, 2017 ground-surface

subsidence, securing fencing has been removed and the area has been restored.

      64.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      65.    Denied. The allegations set forth in this paragraph state conclusions of

law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      66.    Denied. The allegations set forth in this paragraph state conclusions of

law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      67.    Denied.

      68.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      69.    Denied.

      70.    Denied.

      71.    Denied.

      72.    Denied.


                                         12                                1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 13 of 28




      73.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      74.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      75.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      76.    Denied. The allegations set forth in this paragraph and subparts (a)

through (o) thereof state conclusions of law to which no response is required. To

the extent that a response is otherwise required, the allegations are denied.

      77.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      78.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is otherwise required. To the extent that a response is

required, the allegations are denied.




                                          13                                1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 14 of 28




                                     COUNT I
                                   NEGLIGENCE

      79.    The averments set forth in paragraphs 1-78 hereof are incorporated by

reference as if set forth at length herein.

      80.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      81.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. It is specifically denied that Defendants owed

the “highest possible duty of care,” for the reasons set forth in Defendants’ Motion

to Dismiss and Motion to Strike, which is incorporated by reference as if set forth

at length herein.

      82.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      83.    The allegations set forth in this paragraph state conclusions of law to

which no response is required. To the extent that a response is otherwise required,

the allegations are denied.

                                              14                            1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 15 of 28




      84.    Denied. The allegations set forth in this paragraph and all its subparts

(a) through (y) state conclusions of law to which no response is required. To the

extent that a response is otherwise required, the allegations are denied.

      85.    Denied.

      86.    Denied. By way of further answer, it is specifically denied that there

was any such admission. To the extent that this paragraph refers to the February

2018 Consent Order and Agreement (“COA”) by and between Sunoco Pipeline

L.P. and PADEP, the COA is a written document that speaks for itself and any

characterization thereof is denied. By way of yet further answer, the COA was a

negotiated settlement of disputed claims in which Sunoco Pipeline L.P. did not

make any admissions, and which expressly provides that others are not authorized

to use the COA in any matter or proceeding.

      87.    Denied. By way of further answer, the monies paid to PADEP

pursuant to the terms of the COA were used to establish a new grant program that

is open to the public, the specifics of which can be found on PADEP’s website.

      88.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, Defendants are

without knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in this paragraph, and such allegations are, therefore, denied.


                                          15                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 16 of 28




      89.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      90.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      91.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      92.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      93.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      94.    The allegations set forth in this paragraph state conclusions of law to

which no response is required. To the extent that a response is otherwise required,

the allegations are denied.

      WHEREFORE, Sunoco Pipeline L.P. and Energy Transfer Partners L.P.

respectfully request that the Court deny certification of a plaintiff class, enter


                                           16                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 17 of 28




judgment in favor of Sunoco Pipeline L.P. and Energy Transfer Partners L.P. and

against Plaintiffs, assess costs, including counsel fees, in favor of Sunoco Pipeline

L.P. and Energy Transfer Partners L.P. and against Plaintiffs, and grant such other

and further relief as the Court deems appropriate.

                                  COUNT II
                              NEGLIGENCE PER SE

      95.    The averments set forth in paragraphs 1-94 hereof are incorporated by

reference as if set forth at length herein.

      96.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      97.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      98.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

                                              17                            1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 18 of 28




reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      99.    Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      WHEREFORE, Sunoco Pipeline L.P. and Energy Transfer Partners L.P.

respectfully request that the Court deny certification of a plaintiff class, enter

judgment in favor of Sunoco Pipeline L.P. and Energy Transfer Partners L.P. and

against Plaintiffs, assess costs, including counsel fees, in favor of Sunoco Pipeline

L.P. and Energy Transfer Partners L.P. and against Plaintiffs, and grant such other

and further relief as the Court deems appropriate.

                                   COUNT III
                               PRIVATE NUISANCE

      100. The averments set forth in paragraphs 1-99 hereof are incorporated by

reference as if set forth at length herein.

      101. Denied. The allegations set forth in this paragraph and subparts (a)

through (d) thereof state conclusions of law to which no response is otherwise

required. To the extent that a response is required, the allegations are denied. By

way of further response, denied for the reasons set forth in Defendants’ Motion to

                                              18                              1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 19 of 28




Dismiss and Motion to Strike, which is incorporated by reference as if set forth at

length herein.

      102. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      103. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      104. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      WHEREFORE, Sunoco Pipeline L.P. and Energy Transfer Partners L.P.

respectfully request that the Court deny certification of a plaintiff class, enter

judgment in favor of Sunoco Pipeline L.P. and Energy Transfer Partners L.P. and

against Plaintiffs, assess costs, including counsel fees, in favor of Sunoco Pipeline

L.P. and Energy Transfer Partners L.P. and against Plaintiffs, and grant such other

and further relief as the Court deems appropriate.

                           COUNT IV
          NEGLIGENT HIRING, TRAINING, AND SUPERVISION

      105. The averments set forth in paragraphs 1-104 hereof are incorporated

by reference as if set forth at length herein.

                                           19                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 20 of 28




      106. Denied. The allegations set forth in this paragraph and subparts (a)

through (n) thereof state conclusions of law to which no response is required. To

the extent that a response is otherwise required, the allegations are denied.

      107. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      108. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      WHEREFORE, Sunoco Pipeline L.P. and Energy Transfer Partners L.P.

respectfully request that the Court deny certification of a plaintiff class, enter

judgment in favor of Sunoco Pipeline L.P. and Energy Transfer Partners L.P. and

against Plaintiffs, assess costs, including counsel fees, in favor of Sunoco Pipeline

L.P. and Energy Transfer Partners L.P. and against Plaintiffs, and grant such other

and further relief as the Court deems appropriate.

                                     COUNT VI
                                     TRESPASS

      109. The averments set forth in paragraphs 1-108 hereof are incorporated

by reference as if set forth at length herein.




                                           20                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 21 of 28




      110. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      111. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      112. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied.

      WHEREFORE, Sunoco Pipeline L.P. and Energy Transfer Partners L.P.

respectfully request that the Court deny certification of a plaintiff class, enter

judgment in favor of Sunoco Pipeline L.P. and Energy Transfer Partners L.P. and

against Plaintiffs, assess costs, including counsel fees, in favor of Sunoco Pipeline

L.P. and Energy Transfer Partners L.P. and against Plaintiffs, and grant such other

and further relief as the Court deems appropriate.

                                 COUNT VII
                        LOSS OF SUBJACENT SUPPORT

      113. The averments set forth in paragraphs 1-112 hereof are incorporated

by reference as if set forth at length herein.

      114. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

                                           21                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 22 of 28




required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      115. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      116. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      117. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      WHEREFORE, Sunoco Pipeline L.P. and Energy Transfer Partners L.P.

respectfully request that the Court deny certification of a plaintiff class, enter


                                           22                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 23 of 28




judgment in favor of Sunoco Pipeline L.P. and Energy Transfer Partners L.P. and

against Plaintiffs, assess costs, including counsel fees, in favor of Sunoco Pipeline

L.P. and Energy Transfer Partners L.P. and against Plaintiffs, and grant such other

and further relief as the Court deems appropriate.

                                   COUNT VIII
                                STRICT LIABILITY

      118. The averments set forth in paragraphs 1-117 hereof are incorporated

by reference as if set forth at length herein.

      119. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      120. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      121. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

                                           23                               1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 24 of 28




reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      122. Denied. The allegations set forth in this paragraph state conclusions

of law to which no response is required. To the extent that a response is otherwise

required, the allegations are denied. By way of further response, denied for the

reasons set forth in Defendants’ Motion to Dismiss and Motion to Strike, which is

incorporated by reference as if set forth at length herein.

      WHEREFORE, Sunoco Pipeline L.P. and Energy Transfer Partners L.P.

respectfully request that the Court deny certification of a plaintiff class, enter

judgment in favor of Sunoco Pipeline L.P. and Energy Transfer Partners L.P. and

against Plaintiffs, assess costs, including counsel fees, in favor of Sunoco Pipeline

L.P. and Energy Transfer Partners L.P. and against Plaintiffs, and grant such other

and further relief as the Court deems appropriate.


                           AFFIRMATIVE DEFENSES

      By way of further answer and defense, Sunoco Pipeline L.P. and Energy

Transfer Partners L.P., by their counsel, plead the following affirmative defenses:

                                  FIRST DEFENSE

      All or a portion of plaintiffs’ claims are barred because they fail to state a

claim upon which relief can be granted.




                                           24                                 1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 25 of 28




                                SECOND DEFENSE

      Plaintiffs’ claims are barred in whole or in part because the relief sought by

Plaintiffs is not available for the causes of action asserted.

                                 THIRD DEFENSE

      Assuming Plaintiffs suffered any form of injury or damage, which is denied,

such injury, damage, or other harm was caused by intervening acts, omissions or

superseding negligence of other persons or entities over whom Defendants

exercised no control and for whose conduct Defendants are not liable.

                                FOURTH DEFENSE

      Plaintiffs’ claims are barred in whole or in part by their own contributory or

comparative negligence and by the provisions of 42 Pa. C.S.A. § 7102.

                                  FIFTH DEFENSE

      Plaintiffs’ claims are barred in whole or in part by Plaintiffs’ failure to join

as defendants certain indispensable parties without the presence of which the suit

cannot be justly adjudicated.

                                 SIXTH DEFENSE

      Plaintiffs’ claims and alleged damages are barred in whole or in part by the

terms of the easement agreements pursuant to which Plaintiffs and members of the

putative class granted the right to conduct the pipeline construction activities that

are alleged in the Complaint.


                                           25                                 1904074_2.docx
         Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 26 of 28




                                SEVENTH DEFENSE

        Plaintiffs’ claims are barred in whole or in part by their assumption of the

risk.

                                 EIGHTH DEFENSE

        Plaintiffs’ claims against Defendants are barred in whole or in part by the

doctrines of consent and ratification.

                                  NINTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, by the doctrine of force

majeure as Plaintiffs’ alleged damages were caused by a natural occurrence or an

act of god.

                                  TENTH DEFENSE

        Defendants reserve the right to assert any other defense that may become

apparent during the course of discovery and proceedings in this case.




                                           26                                  1904074_2.docx
        Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 27 of 28




      WHEREFORE, Sunoco Pipeline L.P. and Energy Transfer Partners L.P.

respectfully request that the Court deny certification of a plaintiff class, enter

judgment in favor of Sunoco Pipeline L.P. and Energy Transfer Partners L.P. and

against Plaintiffs, assess costs, including counsel fees, in favor of Sunoco Pipeline

L.P. and Energy Transfer Partners L.P. and against Plaintiffs, and grant such other

and further relief as the Court deems appropriate.



                                         /s/ Robert D. Fox, Esq.
                                         Robert D. Fox, Esq. (PA ID No. 44322)
                                         Neil S. Witkes, Esq. (PA ID No. 37653)
                                         Nicole R. Moshang, Esq. (PA ID No. 78849)
                                         Diana A. Silva, Esq. (PA ID No. 311083)

                                         Attorneys for Defendants
                                         Sunoco Pipeline L.P. a/k/a
                                         Energy Transfer Partners L.P. and
                                         Sunoco Logistics Partners L.P.

OF COUNSEL:

MANKO, GOLD, KATCHER & FOX, LLP
401 City Avenue, Suite 901
Bala Cynwyd, PA 19004
Fax: (484) 430-5711; Tel: (484) 430-5700

Dated: October 9, 2018




                                           27                                 1904074_2.docx
       Case 2:18-cv-02774-PD Document 15 Filed 10/09/18 Page 28 of 28




                         CERTIFICATE OF SERVICE

      Diana A. Silva hereby certifies that on the date set forth below she caused

the foregoing Defendant’s Answer to Plaintiffs’ Class Action Complaint to be

electronically filed and served on all counsel of record through the Court’s

CM/ECF system.



                                       /s/ Diana A. Silva
                                       Diana A. Silva, Esq. (PA ID No. 311083)
                                       MANKO, GOLD, KATCHER & FOX, LLP
                                       401 City Avenue, Suite 901
                                       Bala Cynwyd, PA 19004
                                       Tel: (484) 430-5700
                                       Fax: (484) 430-5711
                                       dsilva@mankogold.com

                                       Attorneys for Defendants
Dated: October 9, 2018




                                         28                                1904074_2.docx
